UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7613



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANCINA MARIA DAVIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-89-68, CA-99-3094-7-20)


Submitted:   May 11, 2000                   Decided:   May 17, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Francina Maria Davis, Appellant Pro Se. Arthur Bradley Parham, OF-
FICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francina Maria Davis seeks to appeal the district court’s

order denying her motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Davis, Nos. CR-89-68; CA-

99-3094-7-20 (D.S.C. Sept. 22, 1999).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2